People v Hall (2021 NY Slip Op 04762)





People v Hall


2021 NY Slip Op 04762


Decided on August 25, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 25, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
DEBORAH A. DOWLING, JJ.


2016-13478
 (Ind. No. 72/16)

[*1]The People of the State of New York, respondent,
vRoyal D. Hall, appellant.


Royal Hall, named herein as Royal D. Hall, Comstock, NY, appellant pro se.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.
John A. Cirando, Syracuse, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 18, 2019 (People v Hall, 175 AD3d 1426), affirming a judgment of the County Court, Dutchess County, rendered December 16, 2016.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., BARROS, CONNOLLY and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court